DISMISS and Opinion Filed February 28, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01112-CV

  SWEETA WALIA AND JEWEL DENTAL GROUP, P.L.L.C., Appellants
                          V.
         DANA GLOBAL INVESTMENTS, INC., Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-05754

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Schenck
      Before the Court is appellants’ agreed motion to dismiss the appeal with

prejudice because the parties have settled their differences. We grant the motion and

dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE
211112F.P05
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

SWEETA WALIA AND JEWEL                     On Appeal from the 160th Judicial
DENTAL GROUP, P.L.L.C.,                    District Court, Dallas County, Texas
Appellants                                 Trial Court Cause No. DC-19-05754.
                                           Opinion delivered by Justice
No. 05-21-01112-CV         V.              Schenck. Justices Osborne and
                                           Partida-Kipness participating.
DANA GLOBAL INVESTMENTS,
INC., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED WITH PREJUDICE.

      Subject to any agreement between the parties, it is ORDERED that appellee
DANA GLOBAL INVESTMENTS, INC. recover its costs of this appeal from
appellants SWEETA WALIA AND JEWEL DENTAL GROUP, P.L.L.C.


Judgment entered February 28, 2022




                                     –2–